


EXHIBIT 10.2


RESOLUTION


Lead Director Fee


RESOLVED, that effective May 19, 2015, that any director who serves as Lead
Director shall be entitled to receive an additional quarterly fee in the amount
of $12,500 (“Quarterly Lead Director Fee”), to be paid on each January 1, April
1, July 1, and October 1, (each a “Quarterly Payment Date”), provided such
director is serving as Lead Director on such date.


FURTHER RESOLVED, that any director initially elected by the Board as Lead
Director effective on any date other than a Quarterly Payment Date, shall be
entitled to receive on the Quarterly Payment Date following the date he or she
becomes Lead Director, an additional one-time fee in an amount equal to the
Quarterly Lead Director Fee, multiplied by a fraction, the numerator of which is
the number of calendar days such director has served as Lead Director prior to
such Quarterly Payment Date and the denominator of which is 91.








